NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
______________________________

DAMIAN HARRIELL,              :
                              :
          Plaintiff           :          Civ. No. 20-13450 (RMB-MJS)
                              :
     v.                       :
                              :                     OPINION
CAMDEN COUNTY CORR. FACILITY, :
                              :
          Defendant           :
______________________________:

BUMB, District Judge

     Plaintiff    Damien    Harriell   is   pretrial    detainee   who    was

confined in Salem County Correctional Facility in Woodstown, New

Jersey at the time he filed a pro se civil rights complaint.

(Compl., Dkt. No. 1.) For the following reasons, the Court will

dismiss the Complaint without prejudice.

I.   FILING FEE/IN FORMA PAUPERIS

     Pursuant to Local Civil Rule 54.3, the Clerk shall not be

required to enter any suit, file any paper, issue any process, or

render any other service for which a fee is prescribed, unless the

fee is paid in advance. Under certain circumstances, however, this

Court   may   permit   an   indigent   plaintiff   to   proceed    in   forma

pauperis.

     The entire fee to be paid in advance of filing a civil

complaint is $402. That fee includes a filing fee of $350 plus an
administrative fee of $52, for a total of $402. 1 A prisoner who is

granted in forma pauperis status will, instead, be assessed a

filing fee of $350 to be paid in installments and will not be

responsible for the $52 administrative fee. A prisoner who is

denied in forma pauperis status must pay the full $402, including

the $350 filing fee and the $52 administrative fee, before the

complaint will be filed.

     Title 28, section 1915 of the United States Code establishes

certain financial requirements for prisoners who are attempting to

bring a civil action in forma pauperis. Under § 1915, a prisoner

seeking to bring a civil action in forma pauperis must submit an

affidavit, including a statement of all assets and liabilities,

which states that the prisoner is unable to pay the fee. 28 U.S.C.

§ 1915(a)(1). The prisoner also must submit a certified copy of

his inmate trust fund account statement(s) for the six-month period

immediately preceding the filing of his complaint. 28 U.S.C. §

1915(a)(2). The prisoner must obtain this certified statement from

the appropriate official of each correctional facility at which he

was or is confined during such six-month period. Id.

     If the prisoner is granted in forma pauperis status, the

prisoner   must   pay   the   full   amount   of   the   filing   fee   in


1 On December 1, 2020, the administrative fee was raised from $50
to $52. However, as Plaintiff submitted his complaint in this
action prior to this change, should Plaintiff elect to pay the
filing fee, he shall only owe $400.

                                     2
installments. 28 U.S.C. § 1915(b)(1). In each month that the amount

in the prisoner’s account exceeds $10.00, until the filing fee is

paid, the agency having custody of the prisoner shall deduct from

the prisoner’s account, and forward to the Clerk, an installment

payment equal to 20% of the preceding month’s income credited to

the prisoner’s account. 28 U.S.C. § 1915(b)(2).

     Plaintiff may not have known when he submitted his complaint

that he must pay the filing fee, and that even if the full filing

fee, or any part of it, has been paid, the Court must dismiss the

case if it finds that the action: (1) is frivolous or malicious;

(2) fails to state a claim upon which relief may be granted; or

(3) seeks monetary relief against a defendant who is immune from

such relief. 28 U.S.C. § 1915(e)(2)(B) (in forma pauperis actions);

see also 28 U.S.C. § 1915A (dismissal of actions in which prisoner

seeks   redress   from   a   governmental   defendant).   If   the   Court

dismisses the case for any of these reasons, § 1915 does not

suspend installment payments of the filing fee or permit the

prisoner to get back the filing fee, or any part of it, that has

already been paid.

     If the prisoner has, on three or more prior occasions while

incarcerated, brought in federal court an action or appeal that

was dismissed on the grounds that it was frivolous or malicious,

or that it failed to state a claim upon which relief may be granted,




                                    3
he cannot bring another action in forma pauperis unless he is in

imminent danger of serious physical injury. 28 U.S.C. § 1915(g).

         In this case, Plaintiff has not submitted a certified [signed

by a prison official] copy of his inmate trust fund account

statement(s) for the six-month period immediately preceding the

filing of his complaint. Thus, this matter will be administratively

terminated. Furthermore, for the following reasons, Plaintiff’s

complaint is dismissed without prejudice for failure to state a

claim upon which relief may be granted.

    I.     LEGAL STANDARD FOR SUA SPONTE DISMISSAL

         District courts must review complaints in those civil actions

in which a prisoner is proceeding in forma pauperis, see 28 U.S.C.

§ 1915(e)(2)(B) 2, seeks redress against a governmental employee or

entity, see 28 U.S.C. § 1915A(b), or brings a claim with respect

to prison conditions, see 42 U.S.C. § 1997e. District courts must

sua sponte dismiss any claim that is frivolous or malicious, fails

to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915(e)(2)(B), § 1915A(b)(1); 42 U.S.C. § 1997e(c)(1).




2 The United States Court of      Appeals for the Third Circuit has
determined this Court can         screen Plaintiff’s complaint for
dismissal before considering      an in forma pauperis application.
Brown v. Sage, 941 F.3d 655,      660 (3d Cir. 2019) (en banc). This
Court elects to do so here.

                                    4
     “The legal standard for dismissing a complaint for failure to

state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) is the

same as that for dismissing a complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120,

122 (3d Cir. 2012) (citing Allah v. Seiverling, 229 F.3d 220, 223

(3d Cir. 2000)); Mitchell v. Beard, 492 F. App’x 230, 232 (3d Cir.

2012) (discussing 42 U.S.C. § 1997e(c)(l)); Courteau v. United

States, 287 F. App’x 159, 162 (3d Cir. 2008) (discussing 28 U.S.C.

§ 1915A(b)). That standard is set forth in Ashcroft v. Iqbal, 556

U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007), as explained by the United States Court of Appeals for the

Third Circuit as follows. To survive the court's screening for

failure to state a claim, the complaint must allege ‘sufficient

factual matter’ to show that the claim is facially plausible.

Fowler   v.   UPMC   Shadyside,   578       F.3d   203,   210   (3d   Cir.     2009)

(citation omitted). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the

reasonable    inference   that    the       defendant     is    liable   for    the

misconduct alleged.” Fair Wind Sailing, Inc. v. Dempster, 764 F.3d

303, 308 n.3 (3d Cir. 2014) (quoting Iqbal, 556 U.S. at 678). “[A]

pleading that offers ‘labels or conclusions' or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).




                                        5
      Pro se pleadings must be liberally construed. Haines v.

Kerner, 404 U.S. 519 (1972). Nevertheless, “pro se litigants still

must allege sufficient facts in their complaints to support a

claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir.

2013) (citation omitted).

II.   THE COMPLAINT

      The allegations in the Complaint are accepted as true for

purposes of this opinion only. Plaintiff asserts jurisdiction

under 42 U.S.C. § 1983. As of October 6, 2016, Plaintiff was housed

in the “Medical Block” in Camden County Correctional Facility

(“CCCF”) because he has plates and rods in his left leg, and he

was required to wear a medical boot. (Compl. ¶6, Dkt. No. 1.)

Plaintiff was written up for being in a room where he was not

allowed, and he was cleared by the medical department for ten days

in “the hole,” during which time he suffered from pain. He was

then released into general population, although he should not have

been because inmates wearing medical boots are not allowed in

general population. A correctional officer escorted Plaintiff to

get his things to move out of general population but meanwhile an

inmate grabbed Plaintiff and punched him in the head, causing

Plaintiff to fall to the floor and hurt his leg. The correctional

officer stopped the assault on Plaintiff and told him that was why

he should not have been in general population, in other words, he

was vulnerable to attack by other inmates. Three weeks later,

                                 6
Plaintiff was transferred to Salem County Jail. The only defendant

named in the Complaint is CCCF. For relief, Plaintiff states:

            I am looking to receive $250,000.00 thousand
            dollars for pain I endure[d] physically, and
            neglectful on there [sic] part for not given
            [sic]   proper   attention  to   my   medical
            situation, and putting me on a unit where I
            should not have been in the first place.

(Compl. ¶7, Dkt. No. 1).

III. DISCUSSION

      A plaintiff may have a cause of action under 42 U.S.C. § 1983

for violations of his constitutional rights. Section 1983 provides

in relevant part:

            Every person who, under color of any statute,
            ordinance, regulation, custom, or usage, of
            any State or Territory ... subjects, or causes
            to be subjected, any citizen of the United
            States or other person within the jurisdiction
            thereof to the deprivation of any rights,
            privileges, or immunities secured by the
            Constitution and laws, shall be liable to the
            party injured in an action at law, suit in
            equity, or other proper proceeding for redress
            ....


Thus, to state a claim for relief under § 1983, a plaintiff must

allege, first, the violation of a right secured by the Constitution

or   laws   of   the   United   States       and,   second,   that   the   alleged

deprivation was committed or caused by a person acting under color

of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Piecknick v.

Pennsylvania, 36 F.3d 1250, 1255–56 (3d Cir. 1994).




                                         7
      The Court construes the Complaint as raising § 1983 claims

under the Fourteenth Amendment for failure to protect and failure

to provide adequate medical care. The only defendant named in the

Complaint is a county jail. Prisons or jails are not “persons” who

can be sued under § 1983. See Fischer v. Cahill, 474 F.2d 991, 992

(3d Cir. 1973) (the New Jersey Prison Medical Department may not

be sued under § 1983 because it is not a “person” within the

meaning of the statute) (citing United States ex rel. Gittlemacker

v. County of Philadelphia, 413 F.2d 84 (3d Cir. 1969), cert.

denied, 396 U.S. 1046 (1970)). The Court will dismiss the § 1983

claim without prejudice.

      Plaintiff   alleges   unidentified   persons   were   negligent   in

sending him to general population and in treating his medical

condition. Negligence claims against public entities or employees

fall under the New Jersey Tort Claims Act, 3 and absent diversity

or supplemental jurisdiction, must be brought in state court. See

e.g. Mattern v. City of Sea Isle, 131 F. Supp. 3d 305, 320 (D.N.J.

2015), aff'd, 657 F. App'x 134 (3d Cir. 2016) (where malpractice

claim did not give rise to a federal question, dismissal without

prejudice under 28 U.S.C. § 1367 served the purpose of enabling

the parties to litigate their state law claims in state court.)

Plaintiff has not alleged diversity jurisdiction and he has not




3   N.J. Stat. Ann. 59:1-1 et seq.

                                   8
alleged a cognizable § 1983 claim that would permit this Court to

exercise     supplemental    jurisdiction      over    a   state   law   claim.

Therefore,     the   Court   will    decline    to    exercise     supplemental

jurisdiction over Plaintiff’s negligence claims under 28 U.S.C.

§1367(c).

IV.   CONCLUSION

      For the foregoing reasons, Plaintiff’s complaint is dismissed

without prejudice for failure to state a claim upon which relief

may be granted and this matter is administratively terminated.

Plaintiff shall have thirty (30) days in which to either pay the

$400 filing fee or submit a complete application to proceed in

forma    pauperis    along   with   a   proposed     amended   complaint   that

corrects the deficiencies of his original complaint, should he

elect to do so. An appropriate order will be entered.



DATED:     May 4, 2021                      s/Renée Marie Bumb
                                            RENÉE MARIE BUMB
                                            United States District Judge




                                        9
